Title: To Benjamin Franklin from Jonathan Williams, Jr., 14 February 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir
Nantes Feb. 14. 1781
The Marquis de la Fayette is at length arrived at L’Orient & as soon as the Freight she brought round from Bordeaux is delivered she will begin to take in: All that depends on me is ready, & you may depend there will not be a moments Delay that I can prevent.—
I have written a Letter to the Minister which I inclose for your perusal, please to deliver it or not as you think proper, I thought it prudent to write in Time in order to have the advantage of a Convoy for Rhode Island. It will be well if you will send me your authority to engage american Seamen, because otherwise I apprehend American ships can prevent me if the Captains choose, indeed it is hard to see our Sailors entering into the French Service, some to go to the East Indies which much distresses the american Trade, & as we are prevented from taking Frenchmen both here & in America, it ought not to be suffered, this single Circumstance shows the Want of a Consul & I hope the arrival of Mr Palfrey will put all right.
I am ever most dutifully & affectionately yours
Jona Williams J
Dr Franklin.
 
Notation: J Williams Feb 14. 1781
